DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2022 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-50, 76-84 are pending; claims 6, 16-20, 22, 31, 41-45, 47 are withdrawn.
This action is Non-Final.

Claim Objections
Claim 26 is objected to for applicant failing to conform to Rule 1.121 as amendments have been made but are untracked. For example, the previous set of claims filed 6/8/2021 for claim 26 only has 8 elements, applicant has amended the claim to contain 9 elements, but di not properly track the changes for the features in elements 1-9. For compact prosecution purposes, the claims will be evaluated on the merits as presented. Should applicant amend the claims with disregard to rule 1.121, such amendment will be treated as non-responsive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 83-84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 83, the limitation of “a digital signal processor (DSP)” renders the claim indefinite. It is unclear if this is the same or different structure from claim 26, which the claim depends from. This makes the metes and bounds of the claim unclear which renders the claim indefinite. Claim 84 is rejected for depending on claim 83.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-11, 13-14, 25, 76 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (Beckman, US 5,325,865) with evidence from Hashemian (Hashemian et al., “Assessment of Fiber Optic Pressure Sensors”, 1995, Analysis and Measurement Services Corporation) in view of Samuelsson et al. (Samuelsson, US 2008/0119758) and Sawatari et al. (Sawatari, US 5,987,995) and Dlugos et al. (Dlugos, US 2008/0250341) and Hulvershorn et al. (Hulvershorn, US 2011/0046477).
Regarding claim 1, Beckman teaches a blood pressure analysis system comprising: (a) digital signal processor (DSP) (see entire document, especially col. 12, line 48 to col. 13, line 6 where the value is digitized to provide a 12-bit digital signal, and the hardware processing the digital signal reasonably reads on the DSP); (b) analog sensor A/D converter (ADC) (see entire document, especially col. 12, line 48 to col. 13, line 6); (c) bridge excitation converter (BEC) (see entire document, especially abstract, col. 2, lines 1-20 where a power conversion circuit enables the assembly to be energized by an excitation voltage for Wheatstone bridge); (d) bridge sense D/A converter (DAC) (see entire document, especially col. 2, lines 1-20, col. 12, line 48 to col. 13, line 6 where digitally actuated resistive gates which produce the resultant signal [(A/B)-1](C) in analog form); (e) at least one memory device (TSM) (see entire document, especially memory bank 224); (f) blood pressure display (BPD) (see entire document, especially Abstract, col. 4, lines 45-55, Figure 1); (g) analog sensor (ASEN) (see entire document, especially col. 4 lines col. 12, line 48 to col. 13, line 6 where the value is digitized to provide a 12-bit digital signal, and the “analog sensor A/D converter”, thus the sensor is analog to provide an analog signal); (h) calibration factors (CALF) stored in said TSM, wherein said CALF are associated with said ASEN and comprise data that is used with an atmospheric observation to normalize an analog signal (ASIG) from said ASEN (The feature appears to read on normal operation of conversions of light signals sensed to variable of pressure in specific fibers and types of fiber optic signals as new claims 78 and 81 merely convert time delays to absolute pressures, which contains no further detail in the disclosure as filed which appears to be using the well-known principles of these phase-modulated pressure sensors which is taught in Beckman, such as for example Fabry-Perot interferometer discussed on col. 4 lines 6-16 which is a phase modulated optical fiber sensor for pressure detections ( with evidence “In phase-modulated sensors, changes in the measurand result in a phase difference between the modulated light and a reference light beam (Figure 5.10). Since the phase-modulated fiber optic sensors use interferometric measurement techniques, they are also referred to as interferometers.” see section 5.2 of Hashemian). In addition, such also reads on Figure 3 ‘C’ scaling is present in the system as at least a buffered value in memory banks and reads on calibration factors as such is data which is used with the zero pressure reading Ao/Bo; zero pressure reasonably reads on the intended use with an atmosphere observation to normalize represented by the subtracted “1”; see col. 12, line 48-col. 13, line 6 where signal A is divided by signal B and a constant value is subtracted from the quotient, where the value is the estimate of the zero pressure ratio Ao/Bo, and serves to reduce the magnitude of the resultant signal to a value that can be accommodated by the various monitors. This digital signal is introduced to a multiplier network 212 which multiplies the quantity [(A/B) -1] by a factor C which scales the signal); wherein: said ADC is configured to sample said ASIG from said ASEN through a fiber optic signal conditioner in communication with said ASEN by a fiber optic connector and convert said ASIG to a digital sensor value (DSV) (see entire document, especially col. 12, line 48 to col. 13, line 6 where the value is digitized to provide a 12-bit digital signal, and the “analog sensor A/D converter”; the limitations “through a fiber optic signal conditioner in communication with said ASEN by a fiber optic connector” are claimed in inference and do not further limit the positively claimed structures of the system as the ADC is capable of such signal acquisition through such inferentially claimed elements. In addition, see rejection of method claim 26 as the incorporated by reference application is cited which teaches the inferential elements in connecting the optic fiber with signal conditioners, see for example, Hall et al. (Hall, US 8,066,681)); said DSP is configured to retrieve said CALF from said TSM and apply said CALF to said DSV to produce a digital compensated sensor value (DCV) (The feature appears to read on normal operation of conversions of light signals sensed to variable of pressure in specific fibers and types of fiber optic signals as new claims 78 and 81 merely convert time delays to absolute pressures, which contains no further detail in the disclosure as filed which appears to be using the well-known principles of these phase-modulated pressure sensors which is taught in Beckman, such as for example Fabry-Perot interferometer discussed on col. 4 lines 6-16 which is a phase modulated optical fiber sensor for pressure detections ( with evidence “In phase-modulated sensors, changes in the measurand result in a phase difference between the modulated light and a reference light beam (Figure 5.10). Since the phase-modulated fiber optic sensors use interferometric measurement techniques, they are also referred to as interferometers.” see section 5.2 of Hashemian). in addition, such also reads on col. 12, line 48-col. 13, line 6 where this digital signal is introduced to a multiplier network 212 which multiplies the quantity [(A/B) -1] by a factor C which scales the signal); said BEC is configured to receive an analog Wheatstone Bridge excitation signal (AWBES) and convert said AWBES to produce a bridge excitation value (BEV) (see entire document, especially Abstract where a power conversion circuit enables the assembly to be energized by an excitation voltage which is provided in several different forms by various monitors, col. 2, lines 20-35); said DAC is configured to receive said DCV and generate an analog compensated sensor value (ACV) (see entire document, especially col.12, line 40 to col. 13, line 6 digitally actuated resistive gates which produce the resultant signal [(A/B)-1](C) in analog form); and said ACV is scaled by said BEV to produce a converted analog Wheatstone Bridge sense signal (AWBSS) (see entire document, especially col. 12, line 48 to col. 13, line 6 where the factor C scales the signal).
	However, the limitations of (e) wherein the TSM is housed in a fiber optic connector, (i) at least one analysis algorithm stored in said TSM; said DSP is configured to retrieve said CALF from said TSM; said TSM is configured to store a plurality of said DCV and time-stamp data associated with said storage of each of said plurality of said DCV; said DSP is configured to interact with a user via a user interface to permit selection of an said at least one analysis algorithm that is retrieved by said DSP to be applied to pressure waveforms recorded in said TSM; said DSP is configured to apply in real-time said at least one analysis algorithm to said pressure waveforms recorded in said TSM and display results of said at least one analysis algorithm on said BPD are not directly taught.
While Beckman reasonably inherently relies on calibration factors through the normal operation of interferometry type pressure sensors in converting phase differences to pressures and such calibration are likely stored in some form for a particular optic fiber, and implies that the calibration factors, i.e. scaling factor C, is retrieved from some memory structural component, such is not directly taught. In addition, the specific factors forming scaling factor C are not directly discussed. Such features are taught by Samuelsson. Samuelsson teaches a similar pressure sensor used with Wheatstone bridge technology (see entire document, especially [0009]), and teaches the usage of memory to store calibration data which can be based on multiple factors as desired (see entire document, especially [0060], [0073] Calibration data takes into account parameters such as voltage offsets and temperature drift, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of storing calibration factors in memory associated with an individual sensor in order to allow for sensor measurements to be corrected based on such stored calibration data to increase the accuracy of the measured data.
Sawatari teaches a related system of a fiber optic pressure catheter (see title and abstract), and teaches the usage of housing TSM in a connector of the optical probe which reasonably teaches the limitations (e) wherein the TSM is housed in a fiber optic connector (see entire document, especially claim 3 “wherein said first end of said optical fiber includes a first connector, said first connector having a memory containing calibration data related to said sensor head). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine prior art elements according to known methods to yield predictable results of including calibration information related to an individual sensor in a connector memory unit in order to allow a processor access to the individual sensor calibration data when the individual sensor is being used.
Dlugos teaches using time stamps with pressure information such that said TSM is configured to store a plurality of said DCV and time-stamp data associated with said storage of each of said plurality of said DCV (see entire document, especially [0013] a time stamp can be displayed for at least one pulse in the sequence of pulses. The time stamp can indicate the time at which the pulse occurred, the duration of the pulse, the intra-pulse time, or other metrics. [0136] Microprocessor 276 is connected to a memory 280 for, among other functions, storing pressure measurements from device 24. In the present example, memory 280 comprises 40 Mb of SRAM and is configured to store 100 hours of time stamped pressure data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of saving pressure data with time stamps in order to be able to analyze past pressure measurements knowing when they occurred.
Hulvershorn teaches a process that allows for selection of pressures which reads on the limitations of (i) at least one analysis algorithm stored in said TSM, said DSP is configured to interact with a user via a user interface to permit selection of an said at least one analysis algorithm that is retrieved by said DSP to be applied to pressure waveforms recorded in said TSM; said DSP is configured to apply in real-time said at least one analysis algorithm to said pressure waveforms recorded in said TSM and display results of said at least one analysis algorithm on said BPD (see entire document, especially [0033] select, [0078] selected units change allows for conversion in the algorithm which are stored in memory). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including human interface and signal processing functions based on human selection in order to allow for desired processing and display of pressure data.
Regarding claims 2-5, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn, where Beckman teaches said analog sensor comprises a fiber optic pressure sensor including a Fabry-Perot pressure sensor located within a medical device and at the distal end of a medical device including a catheter (see entire document, especially col. 3, line 66 to col. 4, line 16 where analog sensors include optical pressure catheters which operate upon the principles of optical spectral modulation, including a Fabry-Perot interferometer in a reflective sensor; col. 5, lines 4-24 where optical pressure sensor 22 is provided at the distal end of the catheter 20).
Regarding claim 9, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn, where Beckman teaches said AWBES is generated by a patient care monitor (PCM) (see entire document, especially col. 2, lines 37-53 where a monitor is located in proximity to the patient and provides randomly a source of excitation voltage which comprises components of at least one of a DC signal, an AC signal, or a pulsed signal).
Regarding claim 10, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn, where Beckman teaches said AWBSS is displayed using a patient care monitor (PCM) (see entire document, especially col. 2, lines 37-53 where display means including the monitor, detects the measurement signal from the catheter and displays on the monitor the fluid pressure in the cavity).
Regarding claim 11, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn, where Samuelsson teaches said ASEN further comprises non-volatile memory in which said CALF are stored in said TSM (see entire document, especially [0060], [0073] Calibration data takes into account parameters such as voltage offsets and temperature drift, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of storing calibration factors in memory associated with an individual sensor in order to allow for sensor measurements to be corrected based on such stored calibration data to increase the accuracy of the measured data.
Regarding claim 13, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn, where Beckman teaches said analog sensor is zero calibrated to atmospheric pressure (see entire document, especially col. 6, lines 18-35 where the resulting signal is appropriately scaled so that zero pressure on the sensor 22 results in a signal which is displayed as zero pressure on the monitor 10; col. 12, line 48 to col. 13, line 6 where a constant value comprising of an estimate of the zero pressure ratio is subtracted).
Regarding claim 14, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn, where Dlugos teaches said AWBSS is transmitted to a display device that indicates systolic blood pressure, diastolic blood pressure, mean blood pressure, and/or heart rate values (see entire document, especially [0158] In one exemplary embodiment, shown in FIG. 29, a display 2900 can present a graph or plot of pressure over a time period, however other physiological parameters such as heart rate, blood pressure, breathing rate, etc., also can be displayed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of providing a user interface with multiple parameters in order to allow for a user to view a current status of a patient’s health.
Regarding claim 25, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn, where Beckman teaches said scaling of said ACV is accomplished by converting said BEV from analog to digital using a bridge excitation A/D converter (BDC) to produce a digital bridge excitation value and combining said digital bridge excitation value with said DCV to generate said AWBSS (see entire document, especially col. 12, line 48 to col. 13, line 6 where the multiplicative factor C is made to be proportional to the instantaneous value of the excitation voltage supplied by the monitor 10; col. 2, lines 21-32 where the assembly is adapted to provide an output signal which is formatted substantially the same as that provided by the Wheatstone bridge strain gauges of the past).
Regarding claim 76, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn, where the combination teaches wherein said fiber optic signal conditioner is an electro-optical signal conditioner (limitation further limits inferentially claimed elements, limitations met by art teaching the required elements, in addition, see method rejections as the incorporated by reference application is cited which teaches the inferential elements in connecting the optic fiber with signal conditioners, see for example, Hall et al. (Hall, US 8,066,681)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (Beckman, US 5,325,865) with evidence from Hashemian (Hashemian et al., “Assessment of Fiber Optic Pressure Sensors”, 1995, Analysis and Measurement Services Corporation) in view of Samuelsson et al. (Samuelsson, US 2008/0119758) and Sawatari et al. (Sawatari, US 5,987,995) and Dlugos et al. (Dlugos, US 2008/0250341) and Hulvershorn et al. (Hulvershorn, US 2011/0046477) as applied to claim 1 above, and further in view of Manstrom et al. (Manstrom, US 2010/0234698).
Regarding claim 7, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn, except the limitation of said ASEN comprises a plurality of Fabry- Perot pressure sensors located within a medical device, said medical device selected from a group consisting of a catheter, catheter incorporating a mounted balloon, vascular sheath, ventriculostomy catheter, ventricular shunt catheter, lumbar drain, and intracranial pressure monitor structure is not directly taught.
Manstrom teaches a similar sensing device (see entire document, especially sensor delivery device 10, 210] comprises a plurality of Fabry-Perot pressure sensors located within a medical device, said medical device selected from a group consisting of a catheter, catheter incorporating a mounted balloon, vascular sheath, ventriculostomy catheter, ventricular shunt catheter, lumbar drain, and intracranial pressure monitor structure (see entire document, especially Figure 1; [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of allowing multiple pressure measurements across a stenotic section regardless of lesion length (see [0053]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (Beckman, US 5,325,865) with evidence from Hashemian (Hashemian et al., “Assessment of Fiber Optic Pressure Sensors”, 1995, Analysis and Measurement Services Corporation) in view of Samuelsson et al. (Samuelsson, US 2008/0119758) and Sawatari et al. (Sawatari, US 5,987,995) and Dlugos et al. (Dlugos, US 2008/0250341) and Hulvershorn et al. (Hulvershorn, US 2011/0046477) as applied to claim 1 above, and further in view of Pidorenko et al. (Pidorenko, US 4,787,396 A).
Regarding claim 8, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn, except the limitation of said ASEN is an invasive arterial blood pressure (IBP) sensor is not directly taught in the combination as discussed prior.
Pidorenko is directed to a blood pressure analysis system (see entire document, especially col. 1, lines 50-55) comprising an A/D converter (see entire document, especially Figure 1 A/D converter 32), computing device (see Figure 1 see microcomputer 34), and D/A converter (see Figure 1 see D/A converter 36) configured to provide an output signal compatible with all or most existing monitors (see col. 2, line 60 to col. 3, line 7), wherein the analog sensor the system interfaces with comprises an arterial blood pressure (IBP) sensor (see entire document, especially Abstract, where the miniaturized pressure transducer is particularly suited for intravascular blood pressure measurement). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of monitoring patient blood pressure to assist in a determination of clinical status.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (Beckman, US 5,325,865) with evidence from Hashemian (Hashemian et al., “Assessment of Fiber Optic Pressure Sensors”, 1995, Analysis and Measurement Services Corporation) in view of Samuelsson et al. (Samuelsson, US 2008/0119758) and Sawatari et al. (Sawatari, US 5,987,995) and Dlugos et al. (Dlugos, US 2008/0250341) and Hulvershorn et al. (Hulvershorn, US 2011/0046477) as applied to claim 1 above, and further in view of Suchecki et al. (Suchecki, US 2013/0131523).
Regarding claim 12, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn, except the limitation of said ASEN further comprises a RFID TAG memory in which said CALF are stored in said TSM is not directly taught.
Suchecki is directed to an intravascular sensing method/system (see entire document, especially Abstract) and teaches an RFID TAG memory in which said calibration factors are stored in said TSM (see entire document, especially [0087] where a delivery device comprising a radio frequency identification (RFID) tag to provide data about the delivery device to a processing device, which may be used by the processing device 296 to determine its size, such as by using a look up table which may be stored in the memory). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of providing provide wireless RF identification of memory for the sensor device in order to allow for calibration changes based on the device used.

Claims 15, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (Beckman, US 5,325,865) with evidence from Hashemian (Hashemian et al., “Assessment of Fiber Optic Pressure Sensors”, 1995, Analysis and Measurement Services Corporation) in view of Samuelsson et al. (Samuelsson, US 2008/0119758) and Sawatari et al. (Sawatari, US 5,987,995) and Dlugos et al. (Dlugos, US 2008/0250341) and Hulvershorn et al. (Hulvershorn, US 2011/0046477) as applied to claim 1 above, and further in view of Euliano et al. (Euliano, US 2012/0071744).
Regarding claim 15, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn, where Beckman teaches a visual status indicator (see Figure 1 monitor 10), except the limitation of said visual status indicator displaying a pressure value that is selected from a plurality of said DCVs within a sampling period is not directly taught.
Euliano teaches a sensor interface (see Abstract) and teaches a visual status indicator (VSI) (see Figure 1 monitor 25), said VSI configured to display an output value that is selected from a plurality of digital compensated sensor values (DCVs) within a sampling period (see entire document, especially [0078] where attributes can be calculated on each signal of multiple signal channels and those signals with the best characteristics (i.e. signal to noise ratio) can be used to create the signal utilized for further analysis). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of displaying a pressure value that is selected from a plethora of said digital compensated sensor values within a sampling period, based on the teachings of Euliano, to provide predictable results of reducing noise characteristics of the digital compensated sensor values (see para. 0078 of Euliano), thereby increasing the accuracy of the output value, such as the pressure value, determined from the compensated sensor values.
Regarding claim 23, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn, except the limitation of said ADC is replicated to permit multichannel input data collection from a plurality of the analog sensors; and said DSP comprises multiple digital inputs to enable input processing of data received from said replicated ADC is not directly taught.
Euliano is directed to a sensor interface system (see Abstract) and teaches multiple signal channels can be included at the electrode or sensor interface to reduce noise characteristics (see [0078]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results to have said analog sensor A/D converter replicated to permit multichannel input data collection from a plethora of analog sensors; and said computing device comprises multiple digital inputs to enable input processing of data received from said replicated analog sensor A/D converter in the system of Beckman as modified to provide the predictable results of permitting multichannel data collection and processing as taught by Euliano (see [0078]), thereby reducing noise characteristics of the sensor values and increasing the accuracy of the parameter(s) determined from the sensor values.
Regarding claim 24, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn, except the limitations of said ADC is replicated to permit multichannel input data collection from a plurality of the analog sensors; said BEC and said DAC are replicated and/or multiplexed to permit multichannel data collection; said DSP comprises multiple digital inputs to enable input processing of data received from said replicated ADC; said DSP comprises multiple digital inputs to enable input processing of data received from said replicated BEC; and said DSP comprises multiple digital outputs to enable output processing of data to said replicated DAC are not directly taught.
Euliano is directed to a sensor interface system (see Abstract) and teaches multiple signal channels can be included at the electrode or sensor interface to reduce noise characteristics (see [0078]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results to have said ADC replicated to permit multichannel input data collection from a plethora of analog sensors; said BEC and said DAC are replicated and/or multiplexed to permit multichannel data collection; said DSP comprises multiple digital inputs to enable input processing of data received from said replicated ADC; said DSP comprises multiple digital inputs to enable input processing of data received from said replicated BEC; and said DSP comprises multiple digital outputs to enable output processing of data to said replicated DAC in the system of Beckman as modified to provide the predictable results of permitting multichannel data collection and processing as taught by Euliano (see [0078]), thereby reducing noise characteristics of the sensor values and increasing the accuracy of the parameter(s) determined from the sensor values.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (Beckman, US 5,325,865) with evidence from Hashemian (Hashemian et al., “Assessment of Fiber Optic Pressure Sensors”, 1995, Analysis and Measurement Services Corporation) in view of Samuelsson et al. (Samuelsson, US 2008/0119758) and Sawatari et al. (Sawatari, US 5,987,995) and Dlugos et al. (Dlugos, US 2008/0250341) and Hulvershorn et al. (Hulvershorn, US 2011/0046477) as applied to claim 1 above, and further in view of Samuelsson et al. (Samuelsson’941, US 2013/0225941).
Regarding claim 21, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn, except the limitation of said DCV is streamed via a hardwired serial interface to a remote computer system for analysis of said digital sensor value derived from said ASEN is not directly taught.
Samuelsson’941 is directed to an extracorporeal interface unit, for an intravascular measurement system for measuring a physiological, or other, variable in a living body (see Abstract) and teaches wherein digital compensated sensor value is streamed via a hardwired (see Figure 7) serial interface to a remote computer system for analysis of said digital sensor value derived from an analog sensor (see [0058] where the interface unit 8 is adapted to generate a digital sensor signal in response of a variable [0040], which measured data is transferred to an external device 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of transmitting signals via wire and permitting access to digital sensor values for alternate or additional signal processing and/or analysis by remote device.

Claims 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (Beckman, US 5,325,865) with evidence from Hashemian (Hashemian et al., “Assessment of Fiber Optic Pressure Sensors”, 1995, Analysis and Measurement Services Corporation) in view of Samuelsson et al. (Samuelsson, US 2008/0119758) and Sawatari et al. (Sawatari, US 5,987,995) and Dlugos et al. (Dlugos, US 2008/0250341) and Hulvershorn et al. (Hulvershorn, US 2011/0046477) as applied to claim 1 above, and further in view of Hall et al. (Hall US 8,066,681).
Regarding claim 77, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn, where Beckman suggests the sensors can be an incorporated by reference sensor (see col. 4) and such CALF reasonably reads on the normal operation of conversions of light signals sensed to variable of pressure in specific fibers and types of fiber optic signals as merely convert time delays to pressures, which contains no further detail in the disclosure as filed which appears to be using the well-known principles of these phase-modulated pressure sensors which is taught in Beckman, such as for example Fabry-Perot interferometer discussed on col. 4 lines 6-16 which is a phase modulated optical fiber sensor for pressure detections ( with evidence “In phase-modulated sensors, changes in the measurand result in a phase difference between the modulated light and a reference light beam (Figure 5.10). Since the phase-modulated fiber optic sensors use interferometric measurement techniques, they are also referred to as interferometers.” see section 5.2 of Hashemian)), but for compact prosecution purposes, does not directly teach such conversion is absolute pressure.
However Hall, which is related to the incorporated by reference subject discussed prior, teaches that the pressure sensor can be an absolute pressure sensor, such that phase modulated calibrations would necessarily result in absolute pressure (see entire document, especially col. 13 lines 19-50; col. 3 lines11-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including absolute pressure sensor  using phase modulated sensors in order to measure pressures via a fiber optic.
Regarding claim 78, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn and Hall, where the combination teaches wherein said CALF convert measured optical transit delays to absolute pressure values (see Beckman col. 4 lines 6-16, and Hall col. 13 lines 19-50; col. 3 lines11-62; the feature appears to read on normal operation of conversions of light signals sensed to variable of pressure in specific fibers and types of fiber optic signals as merely converting time delays to absolute pressures, which contains no further detail in the disclosure as filed which appears to be using the well-known principles of these phase-modulated pressure sensors which is taught in Beckman/Hall, such as for example Fabry-Perot interferometer discussed on col. 4 lines 6-16 of Beckman which is a phase modulated optical fiber sensor for pressure detections ( with evidence “In phase-modulated sensors, changes in the measurand result in a phase difference between the modulated light and a reference light beam (Figure 5.10). Since the phase-modulated fiber optic sensors use interferometric measurement techniques, they are also referred to as interferometers.” see section 5.2 of Hashemian)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including absolute pressure sensor  using phase modulated sensors in order to measure pressures via a fiber optic.

Claims 26-30, 34-36, 38-39, 50, 79-81 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (Beckman, US 5,325,865) with evidence from Hashemian (Hashemian et al., “Assessment of Fiber Optic Pressure Sensors”, 1995, Analysis and Measurement Services Corporation) in view of Samuelsson et al. (Samuelsson, US 2008/0119758) and Sawatari et al. (Sawatari, US 5,987,995) and Dlugos et al. (Dlugos, US 2008/0250341) and Hulvershorn et al. (Hulvershorn, US 2011/0046477) and Hall et al. (Hall US 8,066,681).
Regarding claim 26, Beckman teaches a blood pressure analysis method comprising: (1) sampling an output signal from an analog sensor (ASEN) using an analog sensor A/D converter (ADC) through a fiber optic signal conditioner to produce a digital sensor output value, wherein said fiber optic signal conditioner is in communication with the ASEN (see entire document, especially col. 4 lines col. 12, line 48 to col. 13, line 6 where the value is digitized to provide a 12-bit digital signal, and the “analog sensor A/D converter”, thus the sensor is analog to provide an analog signal, the limitation “through a fiber optic signal conditioner…in communication with said ASEN” are taught by Figure 1, processing circuitry such as amplifier, etc.); (3) applying calibration factors (CALF) to said digital sensor output value using a digital signal processor (DSP) to produce a digital compensated sensor value (DCV) (The feature appears to read on normal operation of conversions of light signals sensed to variable of pressure in specific fibers and types of fiber optic signals as new claims 78 and 81 merely convert time delays to absolute pressures, which contains no further detail in the disclosure as filed which appears to be using the well-known principles of these phase-modulated pressure sensors which is taught in Beckman, such as for example Fabry-Perot interferometer discussed on col. 4 lines 6-16 which is a phase modulated optical fiber sensor for pressure detections ( with evidence “In phase-modulated sensors, changes in the measurand result in a phase difference between the modulated light and a reference light beam (Figure 5.10). Since the phase-modulated fiber optic sensors use interferometric measurement techniques, they are also referred to as interferometers.” see section 5.2 of Hashemian). In addition, such also reads on Figure 3 ‘C’ scaling is present in the system as at least a buffered value in memory banks and reads on calibration factors as such is data which is used with the zero pressure reading Ao/Bo; zero pressure reasonably reads on the intended use with an atmosphere observation to normalize represented by the subtracted “1”; see col. 12, line 48-col. 13, line 6 where signal A is divided by signal B and a constant value is subtracted from the quotient, where the value is the estimate of the zero pressure ratio Ao/Bo, and serves to reduce the magnitude of the resultant signal to a value that can be accommodated by the various monitors. This digital signal is introduced to a multiplier network 212 which multiplies the quantity [(A/B) -1] by a factor C which scales the signal); (7) sensing an analog Wheatstone Bridge excitation signal (AWBES) to form a bridge excitation value (BEV) (see entire document, especially Abstract where a power conversion circuit enables the assembly to be energized by an excitation voltage which is provided in several different forms by various monitors, col. 2, lines 20-35); (8) converting said DCV from digital to analog using a D/A converter to produce an analog compensated sensor value (ACV) (see entire document, especially col.12, line 40 to col. 13, line 6 digitally actuated resistive gates which produce the resultant signal [(A/B)-1](C) in analog form); (9) scaling said ACV by said BEV to produce an analog Wheatstone Bridge sense signal (AWBSS) (see entire document, especially col. 12, line 48 to col. 13, line 6 where the factor C scales the signal); and includes memory device (see entire document, especially memory bank 224);
However, the limitations of (1) wherein said fiber optic signal conditioner is in communication with the ASEN by a fiber optic connector; (2) retrieving calibration factors (CALF) stored on at least one memory device (TSM), where the TSM is housed in the fiber optic connector; (4) storing a plurality of said DCV and time- stamp data associated with said storage of each of said plurality of said DCV in the TSM; (5) selecting an at least one analysis algorithm with a user interface on said DSP, wherein said at least one analysis algorithm is configured to be retrieved by said DSP and to be applied to pressure waveforms recorded in said TSM; (6) applying in real-time said at least one analysis algorithm to said pressure waveforms recorded in said TSM and displaying results of said analysis algorithm on a blood pressure display (BPD) are not directly taught.
While Beckman reasonably inherently relies on calibration factors through the normal operation of interferometry type pressure sensors in converting phase differences to pressures and such calibration are likely stored in some form for a particular optic fiber, and implies that the calibration factors, i.e. scaling factor C, is retrieved from some memory structural component, such is not directly taught. In addition, the specific factors forming scaling factor C are not directly discussed. Such features are taught by Samuelsson. Samuelsson teaches a similar pressure sensor used with Wheatstone bridge technology (see entire document, especially [0009]), and teaches the usage of memory to store calibration data which can be based on multiple factors as desired (see entire document, especially [0060], [0073] Calibration data takes into account parameters such as voltage offsets and temperature drift, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of storing calibration factors in memory associated with an individual sensor in order to allow for sensor measurements to be corrected based on such stored calibration data to increase the accuracy of the measured data.
Dlugos teaches using time stamps with pressure information teaching the limitations of (4) storing a plurality of said DCV and time- stamp data associated with said storage of each of said plurality of said DCV in the (TSM) (see entire document, especially [0013] a time stamp can be displayed for at least one pulse in the sequence of pulses. The time stamp can indicate the time at which the pulse occurred, the duration of the pulse, the intra-pulse time, or other metrics. [0136] Microprocessor 276 is connected to a memory 280 for, among other functions, storing pressure measurements from device 24. In the present example, memory 280 comprises 40 Mb of SRAM and is configured to store 100 hours of time stamped pressure data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of saving pressure data with time stamps in order to be able to analyze past pressure measurements knowing when they occurred.
Sawatari teaches a related system of a fiber optic pressure catheter (see title and abstract), and teaches the usage of housing TSM in a connector of the optical probe which reasonably teaches the limitations (2) retrieving calibration factors (CALF) stored on at least one memory device (TSM), where the TSM is housed in the fiber optic connector (see entire document, especially claim 3 “wherein said first end of said optical fiber includes a first connector, said first connector having a memory containing calibration data related to said sensor head). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine prior art elements according to known methods to yield predictable results of including calibration information related to an individual sensor in a connector memory unit in order to allow a processor access to the individual sensor calibration data when the individual sensor is being used.
Hulvershorn teaches a process that allows for selection of pressures which reads on the limitations of (5) selecting an at least one analysis algorithm with a user interface on said DSP, wherein said at least one analysis algorithm is configured to be retrieved by said DSP and to be applied to pressure waveforms recorded in said TSM; (5) applying in real-time said at least one analysis algorithm to said pressure waveforms recorded in said TSM and displaying results of said analysis algorithm on a blood pressure display (BPD) (see entire document, especially [0033] select, [0078] selected units change allows for conversion in the algorithm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including human interface and signal processing functions based on human selection in order to allow for desired processing and display of pressure data.
Hall, which is related to the incorporated by reference subject discussed prior as a suggested pressure sensor by Beckman, teaches that the usage of a connector between fiber optic and signal conditioning structures (see entire document, especially Figure 1, col. 7 lines 46-65 including “When an optical pressure sensor is housed within the first lumen, as shown in FIG. 1, the sensor transmits the optical measurement signal via an optical fiber means extending from the first lumen and having located thereon a test port 97 and an optical fiber connector 96 for providing optical communication to a photodetector means (not shown) with which it is in optical communication.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a connector to attach a fiber optic structure to a signal conditioner structures in order to measure light properties and process the signals to obtain useful parameters such as pressure.
Regarding claims 27-30, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn and Hall, where Beckman teaches said analog sensor comprises a fiber optic pressure sensor including a Fabry-Perot pressure sensor located within a medical device and at the distal end of a medical device including a catheter (see entire document, especially col. 3, line 66 to col. 4, line 16 where analog sensors include optical pressure catheters which operate upon the principles of optical spectral modulation, including a Fabry-Perot interferometer in a reflective sensor; col. 5, lines 4-24 where optical pressure sensor 22 is provided at the distal end of the catheter 20).
Regarding claim 34, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn and Hall, where Beckman teaches said AWBES is generated by a patient care monitor (PCM) (see entire document, especially col. 2, lines 37-53 where a monitor is located in proximity to the patient and provides randomly a source of excitation voltage which comprises components of at least one of a DC signal, an AC signal, or a pulsed signal).
Regarding claim 35, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn and Hall, where Beckman teaches said AWBSS is displayed using a patient care monitor (PCM) (see entire document, especially col. 2, lines 37-53 where display means including the monitor, detects the measurement signal from the catheter and displays on the monitor the fluid pressure in the cavity).
Regarding claim 36, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn and Hall, where Samuelsson teaches said ASEN further comprises non-volatile memory in which said CALF are stored (see entire document, especially [0060], [0073] Calibration data takes into account parameters such as voltage offsets and temperature drift, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of storing calibration factors in memory associated with an individual sensor in order to allow for sensor measurements to be corrected based on such stored calibration data to increase the accuracy of the measured data.
Regarding claim 38, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn and Hall, where Beckman teaches said analog sensor is zero calibrated to atmospheric pressure (see entire document, especially col. 6, lines 18-35 where the resulting signal is appropriately scaled so that zero pressure on the sensor 22 results in a signal which is displayed as zero pressure on the monitor 10; col. 12, line 48 to col. 13, line 6 where a constant value comprising of an estimate of the zero pressure ratio is subtracted).
Regarding claim 39, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn and Hall, where Dlugos teaches said AWBSS is transmitted to a display device that indicates systolic blood pressure, diastolic blood pressure, mean blood pressure, and/or heart rate values (see entire document, especially [0158] In one exemplary embodiment, shown in FIG. 29, a display 2900 can present a graph or plot of pressure over a time period, however other physiological parameters such as heart rate, blood pressure, breathing rate, etc., also can be displayed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of providing a user interface with multiple parameters in order to allow for a user to view a current status of a patient’s health.
Regarding claim 50, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn and Hall, where Beckman teaches said scaling of said ACV is accomplished by converting said BEV from analog to digital using a bridge excitation A/D converter (BDC) to produce a digital bridge excitation value and combining said digital bridge excitation value with said DCV to generate said AWBSS (see entire document, especially col. 12, line 48 to col. 13, line 6 where the multiplicative factor C is made to be proportional to the instantaneous value of the excitation voltage supplied by the monitor 10; col. 2, lines 21-32 where the assembly is adapted to provide an output signal which is formatted substantially the same as that provided by the Wheatstone bridge strain gauges of the past).
Regarding claim 79, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn and Hall, where Beckman teaches wherein said fiber optic signal conditioner is an electro-optical signal conditioner (see entire document, especially Figure 1, reasonably reads on the circuitry to process the light signals to electrical signals).
Regarding claim 80, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn and Hall, where Beckman teaches said CALF are associated with said ASEN (The feature appears to read on normal operation of conversions of light signals sensed to variable of pressure in specific fibers and types of fiber optic signals as new claims 78 and 81 merely convert time delays to absolute pressures, which contains no further detail in the disclosure as filed which appears to be using the well-known principles of these phase-modulated pressure sensors which is taught in Beckman, such as for example Fabry-Perot interferometer discussed on col. 4 lines 6-16 which is a phase modulated optical fiber sensor for pressure detections ( with evidence “In phase-modulated sensors, changes in the measurand result in a phase difference between the modulated light and a reference light beam (Figure 5.10). Since the phase-modulated fiber optic sensors use interferometric measurement techniques, they are also referred to as interferometers.” see section 5.2 of Hashemian). In addition, such also reads on Figure 3 ‘C’ scaling is present in the system as at least a buffered value in memory banks and reads on calibration factors as such is data which is used with the zero pressure reading Ao/Bo; zero pressure reasonably reads on the intended use with an atmosphere observation to normalize represented by the subtracted “1”; see col. 12, line 48-col. 13, line 6 where signal A is divided by signal B and a constant value is subtracted from the quotient, where the value is the estimate of the zero pressure ratio Ao/Bo, and serves to reduce the magnitude of the resultant signal to a value that can be accommodated by the various monitors. This digital signal is introduced to a multiplier network 212 which multiplies the quantity [(A/B) -1] by a factor C which scales the signal), and Beckman suggests the sensors can be an incorporated by reference sensor (see col. 4) and such CALF reasonably reads on the normal operation of conversions of light signals sensed to variable of pressure in specific fibers and types of fiber optic signals as merely convert time delays to pressures, which contains no further detail in the disclosure as filed which appears to be using the well-known principles of these phase-modulated pressure sensors which is taught in Beckman, such as for example Fabry-Perot interferometer discussed on col. 4 lines 6-16 which is a phase modulated optical fiber sensor for pressure detections ( with evidence “In phase-modulated sensors, changes in the measurand result in a phase difference between the modulated light and a reference light beam (Figure 5.10). Since the phase-modulated fiber optic sensors use interferometric measurement techniques, they are also referred to as interferometers.” see section 5.2 of Hashemian)), but for compact prosecution purposes, does not directly teach such conversion is absolute pressure.
However Hall, which is related to the incorporated by reference subject discussed prior, teaches that the pressure sensor can be an absolute pressure sensor, such that phase modulated calibrations would necessarily result in absolute pressure (see entire document, especially col. 13 lines 19-50; col. 3 lines11-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including absolute pressure sensor  using phase modulated sensors in order to measure pressures via a fiber optic.
Regarding claim 81, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn and Hall, where the combination teaches wherein said CALF convert measured optical transit delays to absolute pressure values (see Beckman col. 4 lines 6-16, and Hall col. 13 lines 19-50; col. 3 lines11-62; the feature appears to read on normal operation of conversions of light signals sensed to variable of pressure in specific fibers and types of fiber optic signals as merely converting time delays to absolute pressures, which contains no further detail in the disclosure as filed which appears to be using the well-known principles of these phase-modulated pressure sensors which is taught in Beckman/Hall, such as for example Fabry-Perot interferometer discussed on col. 4 lines 6-16 of Beckman which is a phase modulated optical fiber sensor for pressure detections ( with evidence “In phase-modulated sensors, changes in the measurand result in a phase difference between the modulated light and a reference light beam (Figure 5.10). Since the phase-modulated fiber optic sensors use interferometric measurement techniques, they are also referred to as interferometers.” see section 5.2 of Hashemian)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including absolute pressure sensor  using phase modulated sensors in order to measure pressures via a fiber optic.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (Beckman, US 5,325,865) with evidence from Hashemian (Hashemian et al., “Assessment of Fiber Optic Pressure Sensors”, 1995, Analysis and Measurement Services Corporation) in view of Samuelsson et al. (Samuelsson, US 2008/0119758) and Sawatari et al. (Sawatari, US 5,987,995) and Dlugos et al. (Dlugos, US 2008/0250341) and Hulvershorn et al. (Hulvershorn, US 2011/0046477) and Hall et al. (Hall US 8,066,681) as applied to claim 26 above, and further in view of Manstrom et al. (Manstrom, US 2010/0234698).
Regarding claim 32, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn and Hall, except the limitation of said ASEN comprises a plurality of Fabry- Perot pressure sensors located within a medical device, said medical device selected from a group consisting of a catheter, catheter incorporating a mounted balloon, vascular sheath, ventriculostomy catheter, ventricular shunt catheter, lumbar drain, and intracranial pressure monitor structure is not directly taught.
Manstrom teaches a similar sensing device (see entire document, especially sensor delivery device 10, 210] comprises a plurality of Fabry-Perot pressure sensors located within a medical device, said medical device selected from a group consisting of a catheter, catheter incorporating a mounted balloon, vascular sheath, ventriculostomy catheter, ventricular shunt catheter, lumbar drain, and intracranial pressure monitor structure (see entire document, especially Figure 1; [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of allowing multiple pressure measurements across a stenotic section regardless of lesion length (see [0053]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (Beckman, US 5,325,865) with evidence from Hashemian (Hashemian et al., “Assessment of Fiber Optic Pressure Sensors”, 1995, Analysis and Measurement Services Corporation) in view of Samuelsson et al. (Samuelsson, US 2008/0119758) and Sawatari et al. (Sawatari, US 5,987,995) and Dlugos et al. (Dlugos, US 2008/0250341) and Hulvershorn et al. (Hulvershorn, US 2011/0046477) and Hall et al. (Hall US 8,066,681) as applied to claim 26 above, and further in view of Pidorenko et al. (Pidorenko, US 4,787,396 A).
Regarding claim 33, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn and Hall, except the limitation of said ASEN is an invasive arterial blood pressure (IBP) sensor is not directly taught in the combination as discussed prior.
Pidorenko is directed to a blood pressure analysis system (see entire document, especially col. 1, lines 50-55) comprising an A/D converter (see entire document, especially Figure 1 A/D converter 32), computing device (see Figure 1 see microcomputer 34), and D/A converter (see Figure 1 see D/A converter 36) configured to provide an output signal compatible with all or most existing monitors (see col. 2, line 60 to col. 3, line 7), wherein the analog sensor the system interfaces with comprises an arterial blood pressure (IBP) sensor (see entire document, especially Abstract, where the miniaturized pressure transducer is particularly suited for intravascular blood pressure measurement). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of monitoring patient blood pressure to assist in a determination of clinical status.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (Beckman, US 5,325,865) with evidence from Hashemian (Hashemian et al., “Assessment of Fiber Optic Pressure Sensors”, 1995, Analysis and Measurement Services Corporation) in view of Samuelsson et al. (Samuelsson, US 2008/0119758) and Sawatari et al. (Sawatari, US 5,987,995) and Dlugos et al. (Dlugos, US 2008/0250341) and Hulvershorn et al. (Hulvershorn, US 2011/0046477) and Hall et al. (Hall US 8,066,681) as applied to claim 26 above, and further in view of Suchecki et al. (Suchecki, US 2013/0131523).
Regarding claim 37, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn and Hall, except the limitation of said ASEN further comprises a RFID TAG memory in which said CALF are stored is not directly taught.
Suchecki is directed to an intravascular sensing method/system (see entire document, especially Abstract) and teaches an RFID TAG memory in which said calibration factors are stored (see entire document, especially [0087] where a delivery device comprising a radio frequency identification (RFID) tag to provide data about the delivery device to a processing device, which may be used by the processing device 296 to determine its size, such as by using a look up table which may be stored in the memory). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of providing provide wireless RF identification of memory for the sensor device in order to allow for calibration changes based on the device used.

Claims 40, 48-49, are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (Beckman, US 5,325,865) with evidence from Hashemian (Hashemian et al., “Assessment of Fiber Optic Pressure Sensors”, 1995, Analysis and Measurement Services Corporation) in view of Samuelsson et al. (Samuelsson, US 2008/0119758) and Sawatari et al. (Sawatari, US 5,987,995) and Dlugos et al. (Dlugos, US 2008/0250341) and Hulvershorn et al. (Hulvershorn, US 2011/0046477) and Hall et al. (Hall US 8,066,681) as applied to claim 26 above, and further in view of Euliano et al. (Euliano, US 2012/0071744).
Regarding claim 40, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn and Hall, where Beckman teaches a visual status indicator (see Figure 1 monitor 10), except the limitation of said visual status indicator displaying a pressure value that is selected from a plurality of said DCVs within a sampling period is not directly taught.
Euliano teaches a sensor interface (see Abstract) and teaches a visual status indicator (VSI) (see Figure 1 monitor 25), said VSI configured to display an output value that is selected from a plurality of digital compensated sensor values (DCVs) within a sampling period (see entire document, especially [0078] where attributes can be calculated on each signal of multiple signal channels and those signals with the best characteristics (i.e. signal to noise ratio) can be used to create the signal utilized for further analysis). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of displaying a pressure value that is selected from a plethora of said digital compensated sensor values within a sampling period, based on the teachings of Euliano, to provide predictable results of reducing noise characteristics of the digital compensated sensor values (see para. 0078 of Euliano), thereby increasing the accuracy of the output value, such as the pressure value, determined from the compensated sensor values.
Regarding claim 48, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn and Hall, except the limitation of said ADC is replicated to permit multichannel input data collection from a plurality of the analog sensors; and said DSP comprises multiple digital inputs to enable input processing of data received from said replicated ADC is not directly taught.
Euliano is directed to a sensor interface system (see Abstract) and teaches multiple signal channels can be included at the electrode or sensor interface to reduce noise characteristics (see [0078]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results to have said analog sensor A/D converter replicated to permit multichannel input data collection from a plethora of analog sensors; and said computing device comprises multiple digital inputs to enable input processing of data received from said replicated analog sensor A/D converter in the system of Beckman as modified to provide the predictable results of permitting multichannel data collection and processing as taught by Euliano (see [0078]), thereby reducing noise characteristics of the sensor values and increasing the accuracy of the parameter(s) determined from the sensor values.
Regarding claim 49 the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn and Hall, except the limitations of said ADC is replicated to permit multichannel input data collection from a plurality of the analog sensors; said BEC and said DAC are replicated and/or multiplexed to permit multichannel data collection; said DSP comprises multiple digital inputs to enable input processing of data received from said replicated ADC; said DSP comprises multiple digital inputs to enable input processing of data received from said replicated BEC; and said DSP comprises multiple digital outputs to enable output processing of data to said replicated DAC are not directly taught.
Euliano is directed to a sensor interface system (see Abstract) and teaches multiple signal channels can be included at the electrode or sensor interface to reduce noise characteristics (see [0078]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results to have said ADC replicated to permit multichannel input data collection from a plethora of analog sensors; said BEC and said DAC are replicated and/or multiplexed to permit multichannel data collection; said DSP comprises multiple digital inputs to enable input processing of data received from said replicated ADC; said DSP comprises multiple digital inputs to enable input processing of data received from said replicated BEC; and said DSP comprises multiple digital outputs to enable output processing of data to said replicated DAC in the system of Beckman as modified to provide the predictable results of permitting multichannel data collection and processing as taught by Euliano (see [0078]), thereby reducing noise characteristics of the sensor values and increasing the accuracy of the parameter(s) determined from the sensor values.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (Beckman, US 5,325,865) with evidence from Hashemian (Hashemian et al., “Assessment of Fiber Optic Pressure Sensors”, 1995, Analysis and Measurement Services Corporation) in view of Samuelsson et al. (Samuelsson, US 2008/0119758) and Sawatari et al. (Sawatari, US 5,987,995) and Dlugos et al. (Dlugos, US 2008/0250341) and Hulvershorn et al. (Hulvershorn, US 2011/0046477) and Hall et al. (Hall US 8,066,681) as applied to claim 26 above, and further in view of Samuelsson et al. (Samuelsson’941, US 2013/0225941).
Regarding claim 46, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn and Hall, except the limitation of said DCV is streamed via a hardwired serial interface to a remote computer system for analysis of said digital sensor value derived from said ASEN is not directly taught.
Samuelsson’941 is directed to an extracorporeal interface unit, for an intravascular measurement system for measuring a physiological, or other, variable in a living body (see Abstract) and teaches wherein digital compensated sensor value is streamed via a hardwired (see Figure 7) serial interface to a remote computer system for analysis of said digital sensor value derived from an analog sensor (see [0058] where the interface unit 8 is adapted to generate a digital sensor signal in response of a variable [0040], which measured data is transferred to an external device 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of transmitting signals via wire and permitting access to digital sensor values for alternate or additional signal processing and/or analysis by remote device.

Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (Beckman, US 5,325,865) with evidence from Hashemian (Hashemian et al., “Assessment of Fiber Optic Pressure Sensors”, 1995, Analysis and Measurement Services Corporation) in view of Samuelsson et al. (Samuelsson, US 2008/0119758) and Sawatari et al. (Sawatari, US 5,987,995) and Dlugos et al. (Dlugos, US 2008/0250341) and Hulvershorn et al. (Hulvershorn, US 2011/0046477) as applied to claim 1 above, and further in view of Kane (US 4,691,708).
Regarding claim 82, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn and Hall, except the limitation of said DSP is configured to initiate a zero function prior to insertion of said ASEN into a patient to determine the atmospheric observation is not directly taught in the combination as discussed prior.
Kane teaches a related system in an optical pressure sensor for measuring blood (see title and abstract), and suggests the common practice of zeroing before insertion such that the limitations claimed is reasonably taught to be completed by the modified system for the limitations: said DSP is configured to initiate a zero function prior to insertion of said ASEN into a patient to determine the atmospheric observation (see entire document, especially col. 6 line 31-40 “It is suggested that the instrumentation be zeroed or calibrated prior to insertion of the catheter into a patient. Thus, the amplifier 22 may be adjusted for gain so as to vary the magnitude of the output voltage V.sub.O with respect to a particular pressure reading. Also, the amplifier may be zeroed, as with a potentiometer, to zero out the effects of any back reflection or the like. This adjustment, then, may apply an offsetting bias so that the output voltage V.sub.O is equal to zero when the applied pressure P is equal to atmospheric pressure.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of zeroing an invasive pressure sensor prior to insertion in order to calibrate the pressure sensor to atmosphere and ensure the sensor is accurately monitoring pressure changes due to internal environment.

Claims 83-84 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (Beckman, US 5,325,865) with evidence from Hashemian (Hashemian et al., “Assessment of Fiber Optic Pressure Sensors”, 1995, Analysis and Measurement Services Corporation) in view of Samuelsson et al. (Samuelsson, US 2008/0119758) and Sawatari et al. (Sawatari, US 5,987,995) and Dlugos et al. (Dlugos, US 2008/0250341) and Hulvershorn et al. (Hulvershorn, US 2011/0046477) and Hall et al. (Hall US 8,066,681) as applied to claim 26 above, and further in view of Kane (US 4,691,708).
Regarding claim 83, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn and Hall, except the limitation initiating a zero function with a digital signal processor (DSP) prior to inserting an analog sensor (ASEN) into a patient to determine an atmospheric observation is not directly taught in the combination as discussed prior.
Kane teaches a related system in an optical pressure sensor for measuring blood (see title and abstract), and suggests the common practice of zeroing before insertion such that the limitations claimed is reasonably taught to be completed by the methods of the modified system for the limitations: initiating a zero function with a digital signal processor (DSP) prior to inserting an analog sensor (ASEN) into a patient to determine an atmospheric observation (see entire document, especially col. 6 line 31-40 “It is suggested that the instrumentation be zeroed or calibrated prior to insertion of the catheter into a patient. Thus, the amplifier 22 may be adjusted for gain so as to vary the magnitude of the output voltage V.sub.O with respect to a particular pressure reading. Also, the amplifier may be zeroed, as with a potentiometer, to zero out the effects of any back reflection or the like. This adjustment, then, may apply an offsetting bias so that the output voltage V.sub.O is equal to zero when the applied pressure P is equal to atmospheric pressure.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of zeroing an invasive pressure sensor prior to insertion in order to calibrate the pressure sensor to atmosphere and ensure the sensor is accurately monitoring pressure changes due to internal environment.
Regarding claim 84, the limitations are met by Beckman in view of Samuelsson and Sawatari and Dlugos and Hulvershorn and Hall and Kane, where the combination reasonably teaches wherein apply calibration factors (CALF) further comprises incorporating the atmospheric observation, as the atmospheric observations are what sets the original pressure value by the zeroing function to allow for the calibration factors applied to the sensor to measure pressure from the optical signals (see Kane entire document, especially col. 6 line 31-40, see Beckman entire document, especially col. 6, lines 18-35 where the resulting signal is appropriately scaled so that zero pressure on the sensor 22 results in a signal which is displayed as zero pressure on the monitor 10; col. 12, line 48 to col. 13, line 6 where a constant value comprising of an estimate of the zero pressure ratio is subtracted; see Samuelson  entire document, especially [0060], [0073] Calibration data takes into account parameters such as voltage offsets and temperature drift, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of zeroing an invasive pressure sensor prior to insertion in order to calibrate the pressure sensor to atmosphere and ensure the sensor is accurately monitoring pressure changes due to internal environment.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims filed 3/9/2022.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive and are moot in view of the new grounds of rejection necessitated by the amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4703757, US 20080100440, US 20080159738, US 20100052863 teach related material to optic fibers/pressure sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791